                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

TERRY TIDWELL                                                                 PLAINTIFF

                                   4:18-CV-00469-BRW

DASSAULT FALCON JET                                                         DEFENDANT

                                         JUDGMENT

       Based on the order entered today granting Defendant’s Motion for Summary Judgment,

this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 5th day of August, 2019.


                                                 Billy Roy Wilson_________________
                                                 UNITED STATES DISTRICT JUDGE
